NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

          BYRON TRENELL HAMPHILL WOOTEN, Petitioner.

                         No. 1 CA-CR 21-0211 PRPC
                              FILED 12-23-2021


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2016-119929-001
                  The Honorable Danielle J. Viola, Judge

              REVIEW GRANTED AND RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Robert E. Prather
Counsel for Respondent

Garcia Law PLLC, Phoenix
By Stephen S. Garcia
Counsel for Petitioner
                            STATE v. WOOTEN
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Randall M. Howe, Judge Brian Y. Furuya, and Judge
Michael J. Brown delivered the decision of the court.


PER CURIAM:

¶1             Petitioner Byron Trenell Hamphill Wooten seeks review of
the superior court’s order denying his petition for post-conviction relief,
filed pursuant to Arizona Rule of Criminal Procedure 32.1. This is
petitioner’s first petition.

¶2             Absent an abuse of discretion or error of law, this Court will
not disturb a superior court’s ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577 ¶ 19 (2012). It is petitioner’s burden to
show that the superior court abused its discretion by denying the petition
for post-conviction relief. See State v. Poblete, 227 Ariz. 537, 538 ¶ 1 (App.
2011) (petitioner has burden of establishing abuse of discretion on review).

¶3            We have reviewed the record in this matter, the superior
court’s order denying the petition for post-conviction relief, the petition for
review, and the response. We find that petitioner has not established an
abuse of discretion.

¶4            For the foregoing reasons, we grant review and deny relief.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         2